DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32, of record October 10, 2019 are pending.  Prosecution on the merits commences for claims 1-32.
Priority
The instant application, filed May 14, 2019, claims priority to US Provisional Application No. 62/671,265, filed 5/14/2018.  Thus, the earliest possible priority for the instant application is 5/14/2018.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The specification includes www and/or http addresses at paragraph [0059] of the specification filed 10/10/2019.
Drawings
The drawings of record 10/10/2019 are objected to because Figure 1 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
Claims 7-11, 13-16, and 21-32 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  See MPEP § 608.01(n).  Accordingly, the claims 7-11, 13-16, and 21-32 have not been further treated on the merits.
Claims 10 and 22-24 are directed to “Use” claims.  “Use” claims are generally rejectable under both 112(b) and 101. MPEP 2173.05(q).  While these claims are currently not being examined, it is noted that should the format of these claims not be amended, they will most likely be subjected to both 112(b) and 101 rejections.

CLAIMS
Claims 1-6, 12, and 16-20 are directed to AAV viruses comprising a viral capsid, AAV viral capsid proteins, vectors encoding the AAV viral capsid, and methods of using an AAV comprising a viral capsid, wherein the viral capsid comprises the amino acid sequences of SEQ ID NOs: 1-7, or a percent identity thereof.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 2, 3 and 5 are drawn to an AAV virus comprising the capsid protein:









    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Independent claims 16, 18 and 17 are drawn to a vector comprising nucleic acids encoding the capsid protein:






Independent claim 12 is drawn to a method of using an AAV comprising the capsid protein:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0129405 to Schmidt.
With regard to independent claims 1, 3, 5, 12, 16, 17, 18, Schmidt discloses AAV12 viruses, AAV12 viral capsid proteins, and vectors encoding the capsid proteins (paragraphs [0014], [0044]-[0045], [0055], [0056], [0077], [0078], [0140]).  Schmidt discloses the nucleic acids encoding the capsid proteins further comprise a heterologous transgene operably linked to a promoter to drive the transgene expression (paragraphs [0059]-[0062]).  Schmidt discloses the nucleic acid sequences encoding the AAV12 viruses can include any fragment thereof (paragraphs [0070], [0079], [0120], [0136]).  Schmidt discloses the nucleic acids sequences which hybridize to the nucleic acids encoding the AAV12 capsid proteins are encompassed by the invention (paragraph [0111]).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Schmidt discloses AAV-12 variant, AAV-X26 (SEQ ID NO:30) which is at least 95% identical to instant SEQ ID NOs 1, 2, 3, 4, 5, 6 and 7.









    PNG
    media_image5.png
    773
    628
    media_image5.png
    Greyscale




















In addition, Schmidt discloses the AAV12 viruses can encode a therapeutic transgene, and be administered to a patient in need thereof to treat diseases associated with abnormal activity or missing endogenous proteins (paragraphs [0062]-[0064]).
Thus, Schmidt anticipates independent claims 1, 3, 5, 12, 16, 17 and 18.
Claims 4 and 19 requires a functional fragment of the amino acid sequences of any one of SEQ ID NO:1-7, as a protein, or encoded on a vector, and requires wherein the capsid comprises one or more of the variable regions, the constant regions which are located between the variable regions, the GBS domain, and the GH loop of the amino acid sequences of any one of SEQ ID NO:1-7.  Table 2 of the instant specification provides the amino acid residues which encode the recited regions.  

    PNG
    media_image6.png
    196
    530
    media_image6.png
    Greyscale







    PNG
    media_image7.png
    290
    530
    media_image7.png
    Greyscale
These regions run from amino acid 265 to amino acid 564 of VP1. As shown in the alignment, the only difference between instant SEQ ID NO:1 and SEQ ID NO:30 is at position 362.  Otherwise, the two capsids are identical:










With regard to claim 20, Schmidt discloses the nucleic acids encoding the AAV12 peptides (including capsid proteins) can be operably linked to a heterologous promoter or other regulatory elements to direct expression in host cells (paragraph [0052]).
Thus, Schmidt anticipates claims 1, 3, 4, 5, 6, 12, and 16-20.

Conclusion
Claims 1, 4-6, 12, 16-20 are rejected.  Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633